SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at April 26, 2012: 244,582,588. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets March 31, 2012 and December 31, 2011 (Dollars in thousands, except par value) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Inventory Current deferred tax asset Prepaids and other current assets Total current assets Non-current investments ($416,771 and $432,768 collateralizing repurchase agreements) Intangible assets, net and goodwill Deferred tax asset, net Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,566,553 and $1,198,029 measured using fair value option) Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Other current liabilities Securities sold under agreements to repurchase Debt due within one year Total current liabilities Other non-current liabilities Long-term debt Total liabilities Commitments and contingencies Redeemable noncontrolling interests in subsidiary EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 244,582,588 shares issued and outstanding, after deducting 47,006,711 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the three months ended March 31, 2012 and 2011 (In thousands, except per share amounts) (Unaudited) Revenues and Other Income: Beef processing services $ $ – Manufacturing Oil and gas drilling services Gaming entertainment Investment and other income Net securities gains Expenses: Cost of sales: Beef processing services – Manufacturing Direct operating expenses: Oil and gas drilling services Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income from continuing operations before income taxes and income (losses) related to associated companies Income taxes Income from continuing operations before income (losses) related to associated companies Income (losses) related to associated companies, net of income tax provision (benefit) of $139,369 and $(16,124) ) Income from continuing operations Loss from discontinued operations, net of income tax provision (benefit) of $(129) and $(863) ) ) Gain on disposal of discontinued operations, net of income tax provision of $0 and $0 – 79 Net income Net (income) attributable to the noncontrolling interest ) ) Net loss attributable to the redeemable noncontrolling interest – Net income attributable to Leucadia National Corporation common shareholders $ $ (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (continued) For the three months ended March 31, 2012 and 2011 (In thousands, except per share amounts) (Unaudited) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Loss from discontinued operations – ) Gain on disposal of discontinued operations – – Net income $ $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Loss from discontinued operations – ) Gain on disposal of discontinued operations – – Net income $ $ Amounts attributable to Leucadia National Corporation common shareholders: Income from continuing operations, net of taxes $ $ Loss from discontinued operations, net of taxes ) ) Gain on disposal of discontinued operations, net of taxes – 79 Net income $ $ See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) For the three months ended March 31, 2012 and 2011 (In thousands) (Unaudited) Net income $ $ Other comprehensive income (loss): Net unrealized holding gains (losses) on investments arising during the period, net of income tax provision (benefit) of $(9,201) and $(37,592) ) ) Less: reclassification adjustment for net (gains) losses included in net income, net of income tax provision (benefit) of $123,791 and $(773) ) Net change in unrealized holding gains (losses) on investments, net of income tax provision (benefit) of $(132,992) and $(36,819) ) ) Net unrealized foreign exchange gains (losses) arising during the period, net of income tax provision (benefit) of $(1,070) and $698 ) Less: reclassification adjustment for foreign exchange gains (losses) included in net income, net of income tax provision (benefit) of $0 and $0 – – Net change in unrealized foreign exchange gains (losses), net of income tax provision (benefit) of $(1,070) and $698 ) Net unrealized gains (losses) on derivatives arising during the period, net of income tax provision (benefit) of $(89) and $0 ) – Less: reclassification adjustment for derivative gains (losses) included in net income, net of income tax provision (benefit) of $0 and $0 – – Net change in unrealized derivative gains (losses), net of income tax provision (benefit) of $(89) and $0 ) – Net pension and postretirement gain (loss) arising during the period, net of income tax provision (benefit) of $0 and $0 – – Less: amortization of actuarial net loss included in net periodic pension cost, net of income tax provision (benefit) of $433 and $(1) – Net change in pension liability and postretirement benefits, net of income tax provision (benefit) of $433 and $(1) – Other comprehensive (loss), net of income taxes ) ) Comprehensive income (loss) ) Comprehensive (income) attributable to the noncontrolling interest ) ) Comprehensive loss attributable to the redeemable noncontrolling interest – Comprehensive income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) See notes to interim consolidated financial statements. 5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the three months ended March 31, 2012 and 2011 (In thousands) (Unaudited) Net cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used for operations: Deferred income tax provision Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options – ) Provision for doubtful accounts Net securities gains ) ) (Income) losses related to associated companies ) Distributions from associated companies Net (gains) related to real estate, property and equipment, and other assets ) ) Income related to Fortescue’s Pilbara project, net of proceeds received Gain on disposal of discontinued operations – ) Change in estimated litigation reserve – ) Net change in: Trade, notes and other receivables ) ) Inventory ) ) Prepaids and other assets Trade payables and expense accruals ) ) Other liabilities ) Income taxes payable ) ) Other ) Net cash used for operating activities ) ) Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Net change in restricted cash ) Proceeds from (payments related to) disposal of discontinued operations, net of expenses and cash of operations sold ) Advances on notes and other receivables ) ) Collections on notes, loans and other receivables Investments in associated companies ) ) Capital distributions and loan repayment from associated companies Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other – Net cash provided by (used for) investing activities ) (continued) See notes to interim consolidated financial statements. 6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) For the three months ended March 31, 2012 and 2011 (In thousands) (Unaudited) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ Reduction of debt ) ) Issuance of common shares – Excess tax benefit from exercise of stock options – 15 Other ) ) Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at March 31, $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income tax payments, net $ $ See notes to interim consolidated financial statements. 7 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Equity For the three months ended March 31, 2012 and 2011 (In thousands, except par value) (Unaudited) Leucadia National Corporation Common Shareholders Common Accumulated Shares Additional Other $1 Par Paid-In Comprehensive Retained Noncontrolling Value Capital Income Earnings Subtotal Interest Total Balance, January 1, 2011 $ Net income Other comprehensive loss, net of taxes ) ) ) Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Change in interest in consolidated subsidiary ) ) – Share-based compensation expense Exercise of warrants to purchase common shares ) – – Exercise of options to purchase common shares, including excess tax benefit 48 Balance, March 31, 2011 $ Balance, January 1, 2012 $ Net income Other comprehensive loss, net of taxes ) ) ) Contributions from noncontrolling interests 26 26 Distributions to noncontrolling interests ) ) Change in fair value of redeemable noncontrolling interests ) ) ) Share-based compensation expense Balance, March 31, 2012 $ See notes to interim consolidated financial statements. 8 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements 1. Significant Accounting Policies The unaudited interim consolidated financial statements, which reflect all adjustments (consisting of normal recurring items or items discussed herein) that management believes necessary to fairly state results of interim operations, should be read in conjunction with the Notes to Consolidated Financial Statements (including the Summary of Significant Accounting Policies) included in the Company’s audited consolidated financial statements for the year ended December 31, 2011, which are included in the Company’s Annual Report filed on Form 10-K for such year (the “2011 10-K”).Results of operations for interim periods are not necessarily indicative of annual results of operations.The consolidated balance sheet at December 31, 2011 was extracted from the audited annual financial statements and does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for annual financial statements. Effective January 1, 2012, the Company adopted new Financial Accounting Standards Board (“FASB”) guidance with respect to the improvement of the comparability of fair value measurements presented and disclosed in financial statements issued in accordance with GAAP and International Financial Reporting Standards.The amendment includes requirements for measuring fair value and for disclosing information about fair value measurements, but does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting.The guidance did not have a significant impact on the Company’s consolidated financial statements. Effective January 1, 2012, the Company adopted new FASB guidance on the presentation of comprehensive income.This amendment eliminated the previous option to report other comprehensive income and its components in the statement of changes in equity; instead, it requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This amendment was applied retrospectively.Adoption of this amendment changed the presentation of the Company’s consolidated financial statements but did not have any impact on its consolidated financial position, results of operations or cash flows. Effective January 1, 2012, the Company adopted new FASB guidance with respect to the simplification of how entities test for goodwill impairment. This amendment permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. The guidance did not have a significant impact on the Company’s consolidated financial statements. Certain amounts for prior periods have been reclassified to be consistent with the 2012 presentation. 2. Acquisitions As more fully discussed in the 2011 10-K, the Company acquired a controlling interest in National Beef Packing Company, LLC (“National Beef”) in December 2011.Unaudited pro forma operating results for the Company for the three month period ended March 31, 2011, assuming the acquisition had occurred as of January 1, 2010 are as follows (in thousands, except per share amounts): Revenues and other income $ Net income attributable to Leucadia National Corporation common shareholders $ Basic earnings per common share attributable to Leucadia National Corporation common shareholders $ Diluted earnings per common share attributable to Leucadia National Corporation common shareholders $ 9 Pro forma adjustments principally reflect an increase to depreciation and amortization expenses related to the fair value of property and equipment and amortizable intangible assets.The unaudited pro forma data is not indicative of future results of operations or what would have resulted if the acquisition had actually occurred as of January 1, 2010. 3. Segment Information The primary measure of segment operating results and profitability used by the Company is income (loss) from continuing operations before income taxes.Associated companies are not considered to be a reportable segment, but are reflected in the table below under income (loss) from continuing operations before income taxes.Certain information concerning the Company’s segments for the three month periods ended March 31, 2012 and 2011 is presented in the following table (in thousands). Revenues and other income: Beef Processing Services $ $
